DETAILED ACTION

This is a first Office action on the merits responsive to applicant’s original disclosure filed on 6/30/2022, including the preliminary amendment filed on 10/5/2022. Claims 21-40 are pending. Claims 1-20 have been cancelled. No claims have been withdrawn. New claims 21-40 have been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 6/30/2022 is being considered.

Drawings
The Drawings filed on 6/30/2022 are acceptable for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 23-33 and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,408,179 (‘reference patent’). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the reference patent are drawn to substantially the same invention, with minor differences in wording/phraseology, with the claims of the reference patent being narrower than the claims of the instant application. Thus, the claims of the reference patent encompass the scope of the claims of the instant application.
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,408,179 (‘reference patent’) in view of Bickford, Charles, “A Path to Safer Balconies” (as cited by applicant) (‘Bickford’).
Claim 22, reference patent teaches all of the limitations of claim 21 as above, and further teaches the exterior elevated assembly being a balcony or a deck having a defined length, but does not teach the opening extending across a majority portion of the length. However, Bickford teaches installing a soffit vent on an exterior elevated assembly comprising a balcony or deck having a defined length, and wherein the opening extends across a majority portion of the length (see Bickford illustration titled, “Flashing a Cantilevered Balcony”, which shows the soffit vent extending across a majority portion of the length of the balcony or deck). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the opening extending across a majority portion of the length, with the reasonable expectation of providing ventilation along the majority portion.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,408,179 (‘reference patent’) in view of Simontacchi et al. (US 7413024) (‘Simontacchi’).
Claim 34, reference patent teaches all the limitations of claim 33 as above, but is silent as to the heat activatable fire barrier being formed of or covered with an intumescent material which expands when heated. However, Simontacchi teaches a heat activatable fire barrier formed of or covered with an intumescent material which expands when heated (Simontacchi col. 4, lines 3-10). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the heat activatable fire barrier of or covered with an intumescent material which expands when heated, with the reasonable expectation of preventing flames and fumes from entering.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, “the process” (line 2) is indefinite because the limitation lacks antecedent basis in the claim. This rejection can be overcome by reciting, “the method 
Claim 21, “the visual inspection” is indefinite because the limitation lacks antecedent basis in the claim. This rejection can be overcome by reciting, “a 
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 30-32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford, Charles, “A Path to Safer Balconies” (as cited by applicant) (‘Bickford’) in view of How to Install Soffit Vents (Fast) by Mark Greer (‘Greer’) and further in view of WB GP LV 103 Series Louvered Premium Access Door (http://web.
archive.org/web/20170623044609/http://www.wbdoors.com/wb_gp_103.html) (‘WB’).
Claim 21, Bickford teaches a method for retrofitting a soffit of an exterior elevated assembly with a walking surface to provide the soffit with a soffit vent, the process comprising:
a) providing an opening therein (opening in which soffit is installed; see closeup view in Bickford illustration titled, “Flashing a Cantilevered Balcony”); and
b) covering the opening with a soffit vent panel (continuous vent; see Bickford illustration titled, “Flashing a Cantilevered Balcony”);
Although, Bickford shows an opening in the soffit (opening in which soffit is installed; see closeup view in Bickford illustration titled, “Flashing a Cantilevered Balcony”), Bickford does not explicitly teach cutting the soffit to form the opening, and a reversible retention mechanism.
However, it is well known to cut a soffit to install a vent. Greer teaches cutting the soffit to remove a portion thereof to provide an opening therein to install a vent (Greer; see NPL screenshots pages 3-4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try cutting the soffit to remove a portion thereof to provide an opening therein to install a vent, with the reasonable expectation of providing an opening for a vent in a soffit that has already been installed.
Further, WB teaches a soffit vent panel (“ceiling installation”; top paragraph under title) comprising a reversible retention mechanism (“latch” section detail drawing) allowing a soffit vent (“panel”; top paragraph under title) to be removed from an opening (“wall opening”; front elevation and section detail drawings), thereby permitting a visual inspection of a support structure and allowing subsequent replacement of the soffit vent to cover the opening (it is understood that when the soffit vent is removed a visual inspection of a support structure would be permitted and subsequent replacement of the soffit vent to cover the opening would be allowed; see open panel in the drawings). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try installing a soffit vent panel having a reversible retention mechanism allowing the soffit vent to be removed from the opening, thereby permitting the visual inspection of a support structure for the walking surface and allowing subsequent replacement of the soffit vent to cover the opening, with the reasonable expectation of being able to access the space above the vent panel.
Claim 22, Bickford further teaches wherein the exterior elevated assembly is a balcony or deck having a defined length, and wherein the opening extends across a majority portion of the length (see Bickford illustration titled, “Flashing a Cantilevered Balcony”, which shows the soffit vent extending across a majority portion of the length of the balcony or deck).
Claim 23, Bickford, Greer and WB teach all the limitations of claim 21 as above. Bickford does not teach the opening having a width of at least about 9 inches. However, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the opening having a width of at least about 9 inches (note that “about 9” was treated in accordance with applicant’s specification definition of “about’), with the reasonable expectation of accessing the interior space, since such a modification would have involved a mere change in size of the component. A change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" were held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).
Claim 24, as modified above, the combination of Bickford, Greer and WB teaches all the limitations of claim 21 as above, and further teaches providing a panel frame covering boundary edges of the opening (WB “Frame”; under Construction Specifications; photograph; front elevation and section detail drawings).
Claim 25, as modified above, the combination of Bickford, Greer and WB teaches all the limitations of claim 24 as above, and further teaches wherein the reversible retention mechanism comprises at least one fastener or retention member for holding the vent panel in proximity to the panel frame (WB reversible retention mechanism “latch”; section detail drawing).
Claim 26, as modified above, the combination of Bickford, Greer and WB teaches all the limitations of claim 24 as above, and further teaches a pivoting or flexible connector for connecting one side of the vent panel to the soffit or to one side of the panel frame (WB “Hinges” under Construction Specifications; see section detail drawing; for connecting to one side of the panel frame).
Claim 27, as modified above, the combination of Bickford, Greer and WB teaches all the limitations of claim 26 as above, and further teaches wherein the pivoting or flexible connector is a hinge (WB “hinge” section detail drawing).
Claims 30-31, as modified above, the combination of Bickford, Greer and WB teaches all the limitations of claim 25 as above, and further teaches [claim 30] the fastener being a screw or bolt connecting the vent panel to the panel frame, [claim 31] wherein the panel frame comprises an inner lip on one internal edge and the screw or bolt connects an edge of the vent panel to the lip (note that the screw or bolt is not required by the claim because claim 25 recites the fastener as being optional due to recitation of “or”). However, WB nonetheless teaches the panel frame comprising an inner lip on one internal edge (photograph and section detail), and the screw or bolt connecting an edge of the vent panel to the lip (section detail).
Claim 32, as modified above, the combination of Bickford, Greer and WB teaches all the limitations of claim 27 as above, and further teaches wherein the retention member is pivotably connected to the panel frame and pivots on an axis perpendicular to the outer surface of the soffit or the panel frame between a retention position and an open position (WB section detail).
Claim 35, as modified above, the combination of Bickford, Greer and WB teaches all the limitations of claim 24 as above, and further teaches wherein the panel frame comprises a first flat member configured to engage a boundary edge of the opening (WB section detail; member engaging boundary edge of the opening on the left side; it is understood that the first flat member is configured to engage a boundary edge of the opening) and a second flat member configured for optional connection of the panel frame to a surface of the support structure (WB section detail; member engaging the stud on the right side; it is understood that the first flat member is configured for optional connection of the panel frame to a surface of the support structure).
Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford, Charles, “A Path to Safer Balconies” (as cited by applicant) (‘Bickford’) in view of How to Install Soffit Vents (Fast) by Mark Greer (‘Greer’) and further in view of WB GP LV 103 Series Louvered Premium Access Door (http://web.archive.org/web/
20170623044609/http://www.wbdoors.com/wb_gp_103.html) (‘WB’) and further in view of Meyer (US 8881469).
Claim 28, Bickford, Greer and WB teaches all the limitations of claim 27 as above. Bickford is silent as to a piano hinge. However, Meyer teaches a vent panel hinge being a piano hinge (Meyer 102; Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the hinge being a piano hinge, with the reasonable expectation of utilizing readily available and known materials/products with no respective change in function, since applicant has indicated that hinges and piano hinges are obvious variants of each other (17/109,020 page 2 of applicant’s remarks filed on 11/10/2021).
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford, Charles, “A Path to Safer Balconies” (as cited by applicant) (‘Bickford’) in view of How to Install Soffit Vents (Fast) by Mark Greer (‘Greer’) and further in view of WB GP LV 103 Series Louvered Premium Access Door (http://web.archive.org/web/
20170623044609/http://www.wbdoors.com/wb_gp_103.html) (‘WB’) and further in view of Achen (US 20090071087).
	Claim 29, Bickford, Greer and WB teaches all the limitations of claim 26 as above. Bickford is silent as to a cord or strap. However, Achen teaches a vent comprising a flexible connector being a cord or strap (Achen strap 164; Fig. 17). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the flexible connector being a cord or strap, with the reasonable expectation of utilizing readily available and known materials, with no respective change in function, since applicant has indicated that connectors being cords or straps are obvious variants of each other (17/109,020 page 2 of applicant’s remarks filed on 11/10/2021).
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford, Charles, “A Path to Safer Balconies” (as cited by applicant) (‘Bickford’) in view of How to Install Soffit Vents (Fast) by Mark Greer (‘Greer’) and further in view of WB GP LV 103 Series Louvered Premium Access Door (http://web.archive.org/web/
20170623044609/http://www.wbdoors.com/wb_gp_103.html) (‘WB’) and further in view of Simontacchi et al. (US 7413024) (‘Simontacchi’).
	Claims 33-34, Bickford, Greer and WB teach all the limitations of claim 21 as above. Bickford is silent as to [claim 33] a heat activatable fire barrier connected to an inside surface of the vent panel, [claim 34] wherein the heat activatable fire barrier is formed of or covered with an intumescent material which expands when heated. However, Simontacchi teaches [claim 33] a heat activatable fire barrier connected to an inside surface of the vent panel (col. 4, lines 3-10), [claim 34] wherein the heat activatable fire barrier is formed of or covered with an intumescent material which expands when heated (col. 4, lines 3-10). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try forming the heat activatable fire barrier of or covered with an intumescent material which expands when heated, with the reasonable expectation of preventing flames and fumes from entering.
Claim(s) 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford, Charles, “A Path to Safer Balconies” (as cited by applicant) (‘Bickford’) in view of How to Install Soffit Vents (Fast) by Mark Greer (‘Greer’) and further in view of WB GP LV 103 Series Louvered Premium Access Door (http://web.archive.org/web/
20170623044609/http://www.wbdoors.com/wb_gp_103.html) (‘WB’) and further in view of Skehan (WO 2015033174).
	Claim 36, Bickford, Greer and WB teach all the limitations of claim 21 as above. Bickford is silent as to the vent panel being provided in a kit including instructions for the steps of cutting the soffit and covering the opening. However, Skehan teaches a kit of parts for installing a vent system in a soffit of an exterior elevated assembly, comprising instructions for implementation (page 5, lines 11-12). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of filing, to try providing the vent panel in a kit including instructions for the steps of cutting the soffit and covering the opening, with the reasonable expectation of allowing workers of a lesser skill level to install the vent system by providing all the materials and instructions.
Claim 37, as modified above, the combination of Bickford, Greer, WB and Skehan teaches all the limitations of claim 36 as above, and further teaches providing a panel frame (WB “Frame”; under Construction Specifications; photograph; front elevation and section detail drawings).
Claim 38, as modified above, the combination of Bickford, Greer, WB and Skehan teaches all the limitations of claim 37 as above, and further teaches at least one fastener or retention member for holding the vent panel in proximity to the panel frame (WB reversible retention mechanism “latch”; section detail drawing).
Claim 39, as modified above, the combination of Bickford, Greer, WB and Skehan teaches all the limitations of claim 38 as above, and further teaches a pivoting or flexible connector for connecting one side of the vent panel to the soffit or to one side of the panel frame (WB “Hinges” under Construction Specifications; see section detail drawing; for connecting to one side of the panel frame).
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bickford, Charles, “A Path to Safer Balconies” (as cited by applicant) (‘Bickford’) in view of How to Install Soffit Vents (Fast) by Mark Greer (‘Greer’) and further in view of WB GP LV 103 Series Louvered Premium Access Door (http://web.archive.org/web/
20170623044609/http://www.wbdoors.com/wb_gp_103.html) (‘WB’) and further in view of Skehan (WO 2015033174) and further in view of D’Amico (US 20100071311).
	Claim 40 Bickford, Greer, WB and Skehan teach all the limitations of claim 36 as above. Bickford is silent as to a stencil for providing markings on the soffit to indicate dimensions of the opening. However, D’Amico teaches a kit [0036] further comprising a separate stencil for providing markings on a building component to indicate dimensions of an opening [0036]. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a separate stencil for providing markings on the soffit to indicate dimensions of the opening, with the reasonable expectation of increasing the accuracy and precision of the dimensions of the opening, using known techniques and methods with no respective change in function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635